UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1543


EMILIENNE   MADELEINE   SOBZE     KENFACK,      a/k/a     Emilienne
Madeleine Sobze Kenefack,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 11, 2012              Decided:    December 20, 2012


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle   L.C.   Beach-Oswald,  BEACH-OSWALD  IMMIGRATION   LAW
ASSOCIATES, PC, Washington, D.C., for Petitioner.     Stuart F.
Delery, Acting Assistant Attorney General, Francis W. Fraser,
Senior Litigation Counsel, Dawn S. Conrad, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Emilienne Madeleine Sobze Kenfack (“Sobze”), a native

and citizen of Cameroon, petitions for review of an order of the

Board   of    Immigration      Appeals      (“Board”)        dismissing       her    appeal

from the immigration judge’s denial of her requests for asylum,

withholding        of   removal,     and    protection       under     the     Convention

Against Torture.          For the reasons set forth below, we deny the

petition for review.

             A     determination     regarding       eligibility        for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                           INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                  Legal issues are

reviewed      de    novo,     “affording         appropriate      deference         to    the

[Board]’s     interpretation         of    the    [Immigration         and    Nationality

Act] and any attendant regulations.”                     Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                    This court will reverse

the   Board      only    if   “the    evidence       .   .    .   presented         was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                    Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he    agency       decision      that     an    alien       is    not

                                            2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                   Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We have reviewed the evidence of record and conclude

that     substantial      evidence     supports         the     adverse     credibility

finding.       We    further      conclude      that    Sobze    failed      to   present

sufficient          independent       evidence          of      past        persecution,

notwithstanding        the     adverse       credibility         determination,        as

discussed in Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir.

2004).     We therefore uphold the denial of Sobze’s requests for

asylum and withholding of removal.                See id. at 367 (“Because the

burden of proof for withholding of removal is higher than for

asylum — even though the facts that must be proved are the same

—   an   applicant     who   is    ineligible        for     asylum    is   necessarily

ineligible      for     withholding        of     removal        under      [8    U.S.C.]

§ 1231(b)(3).”).

              Additionally,        Sobze     challenges        the     denial     of   her

request for protection under the Convention Against Torture.                           To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would    be    tortured      if    removed      to     the    proposed      country    of

removal.”      8 C.F.R. § 1208.16(c)(2) (2012).                 Based on our review

of the record, we conclude that substantial evidence supports

                                           3
the denial of her request for relief.                See Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).

           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        4